Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “i.e.” it is unclear if the subsequent language is intended to further limit the claim or merely state the previous limitations again in another way.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata et. (US 10,486,615)
With respect to claim 1 Shibata teaches a wireless power transfer holder, comprising: 2a holder (1) case including a receiving space (11) formed by first opposite lateral walling 3portions (13), which are being configured to be provided opposite to opposite side surfaces, 4respectively, defining opposite width directions of an electronic device, second opposite 5lateral walling portions (13), which are being configured to be provided opposite to a front 6surface and a back surface, respectively, defining opposite thickness directions of the 7electronic device (see Fig. 1 for example), a bottom portion (14), which is closing one end of a spatial portion (col. 3 line 30) formed by 8the first opposite lateral walling portions and the second opposite lateral walling portions, 9and an open portion (see 12 , see opening for smartphone), which is being formed opposite to the bottom portion, so that the 10electronic device (smartphone) is inserted and received through the open portion into the receiving space 11in the holder case; 12a supporting mechanism (30) including a first constituent supporting member (31) and a 13second constituent supporting member (32), which are being configured in such a manner as to 14be movable (col. 4 line 60) symmetrically forward or backward in the opposite width directions of the 15electronic device from the first opposite lateral walling portions, respectively, of the holder 16case toward the electronic device, so that when the electronic device is being inserted and 17received in the receiving space in the holder case, the first constituent supporting member 18and the second constituent supporting member of the supporting mechanism are exerting 19bias forces (col. 6 lines 45-65) on the opposite side surfaces, respectively, of the electronic device; and 20an inductive power transferring device (50) mounted on one of the second opposite 21lateral walling portions of the holder case to inductively transfer an electric power in a 22non-contact manner to the electronic device held in the receiving space in the holder case, 23wherein the supporting mechanism is being configured in such a manner that the 24first constituent supporting member and the second constituent supporting member are to 25be moved while having symmetrical tilts (see z shaped tilts or angle or each supporting member), respectively, toward the electronic device. 
With respect to claim 3 Shibata teaches the supporting 2mechanism is being configured in such a manner that the first constituent supporting 3member is to be brought into contact with two portions (upper portion of side surface and a lower portion of the side surface) of one of the opposite side surfaces 4of the electronic device, while the second constituent supporting member is to be brought 5into contact with two portions (upper portion of opposite side surface and a lower portion of the side surface) of another of the opposite side surfaces of the electronic 6device.
With respect to claim 4 Shibata teaches the holder case 2includes an inner member (36) received in an attachable and detachable manner in the receiving 3space therein, so that when the electronic device is being inserted and received in the 4holder case, the inner member is able to hold the electronic device in the opposite thickness 5directions of the electronic device
With respect to claim 5 Shibata teaches the supporting 2mechanism is being provided on an other of the second opposite (seen best in Fig. 12) lateral walling portions of 3the holder case being not mounted with the inductive power transferring device, and each 4of the first opposite lateral walling portions of the holder case includes a respective first 5open portion (side of holder where supporting mechanism fits) thereon, so that when the electronic device is being inserted and received in 6the holder case, the first constituent supporting member and the second constituent 7supporting member of the supporting mechanism are exerting the bias forces (col. 6 lines 45-65) on the opposite side surfaces, respectively, of the electronic device through the respective first40HIRATA & PARTNERS PTGF-20089US open portions of the first opposite lateral walling portions, respectively, of the holder case.
With respect to claim 8 Shibata teaches the electronic device is 2to be held in the receiving space in the holder case in such a manner as to remain in contact 3with a side of the bottom portion (bottom of opening) of the holder case.

Allowable Subject Matter
Claims 6-7 and 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 6 Shibata teaches the supporting 2mechanism however does not teach the 4other of the second opposite lateral walling portions of the holder case includes four 5second open portions therein, so that when the electronic device is being inserted and 6received in the holder case, the first constituent supporting member and the second 7constituent supporting member of the supporting mechanism are exerting the bias forces on 8the opposite side surfaces, respectively, of the electronic device through respective two of 9the four second open portions in the other of the second opposite lateral walling portions of 10the holder case. At least this further limitation is not taught or rendered obvious by the prior art of record. 
With respect to claim 7 Shibata teaches the supporting 2mechanism however does not teach a 4pinion gear being supported in a pivotal manner on the other of the second opposite lateral 5walling portions of the holder case, and the first constituent supporting member of the 6supporting mechanism includes a first rack geared portion thereon, while the second 7constituent supporting member of the supporting mechanism includes a second rack geared 8portion thereon, with the first rack geared portion of the first constituent supporting 9member and the second rack geared portion of the second constituent supporting member 10being meshed to the pinion gear in such a manner that the first rack geared portion of the 11first constituent supporting member and the second rack geared portion of the second 12constituent supporting member face each other, so that the first constituent supporting 13member and the second constituent supporting member of the supporting mechanism are 14able to be moved in a symmetrical and synchronous manner in the opposite width 15directions, respectively, of the electronic device. At least this further limitation is not taught or rendered obvious by the prior art of record. 
With respect to claim 9 Shibata teaches the supporting 2mechanism however does not teach a 4pinion gear being supported in a pivotal manner on the other of the second opposite lateral 5walling portions of the holder case, and a damper member including a meshing gear 6thereon to be meshed to the pinion gear, and being mounted on the other of the second 7opposite lateral walling portions of the holder case in such a manner that the pinion gear 8and the meshing gear are being meshed to each other, and the first constituent supporting 9member of the supporting mechanism includes a first rack geared portion thereon, while 10the second constituent supporting member of the supporting mechanism includes a second 11rack geared portion thereon, with the first rack geared portion of the first constituent 12supporting member and the second rack geared portion of the second constituent 13supporting member being meshed to the pinion gear in such a manner that the first rack 14geared portion of the first constituent supporting member and the second rack geared 15portion of the second constituent supporting member face each other, so that the first 16constituent supporting member and the second constituent supporting member of the 17supporting mechanism are able to be moved in a symmetrical and synchronous manner in 18 the opposite width directions, respectively, of the electronic device. At least this further limitation is not taught or rendered obvious by the prior art of record. 
With respect to claim 10 Shibata teaches an elastic 2member (41) however does not teach the member being connected between the first constituent supporting member and the second 3constituent supporting member of the supporting mechanism, so that when the electronic 4device is being inserted and received in the receiving space in the holder case, the first 5constituent supporting member and the second constituent supporting member of the 6supporting mechanism are transmitting the bias forces being produced by the elastic member to the opposite side surfaces, respectively, of the electronic device. At least this further limitation is not taught or rendered obvious by the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836